FULMER, Judge.
Evan Ingram appeals the revocation of his probation. We affirm the revocation based on a violation of conditions (6) and (8), but reverse the finding of a violation of condition (27) and remand for entry of a written order.
We affirm the revocation because the record supports a finding of a willful violation of conditions (6) and (8). However, we reverse the finding of a willful violation of probation condition (27), which required Ingram to submit to a mental health evaluation, because the probation order did not specify the time within which Ingram was required to obtain the evaluation and Ingram ultimately complied with this condition during the probationary period. See Salzano v. State, 664 So.2d 23 (Fla. 2d DCA 1995); Young v. State, 566 So.2d 69 (Fla. 2d DCA 1990).
Furthermore, the record on appeal does not contain a written order of revocation. We, therefore, remand for entry of a revocation order which indicates the violation of probation conditions (6) and (8). See Hillman v. State, 663 So.2d 671 (Fla. 2d DCA 1995).
Affirmed in part; reversed in part and remanded with directions.
PARKER, A.C.J., and GREEN, J., Concur.